                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                            Criminal No. 16-237 (SRN)


 UNITED STATES OF AMERICA,                  )
                                            )
                       Plaintiff,           )
                                            )
        v.                                  )
                                                                              ORDER
                                            )
 JEREMY DAVID MOUNT,                        )
                                            )
                       Defendant.           )



       This matter is before the Court on the United States’ motion [Doc. No. 193] for an

order recognizing that Defendant waived his attorney-client privilege by asserting

ineffective assistance of counsel in his Motion To Vacate Sentence Pursuant To 28 U.S.C.

§ 2255 and various other filings relating to his attorney’s performance. [Doc. Nos. 70, 71,

74, 75, 76, 77, 81, 82, 83.]

       WHEREFORE, having moved to vacate his sentence under 28 U.S.C. § 2255,

based on the alleged ineffective assistance of his defense counsel, Ashli Summer

McKeivier, Esq., the Court hereby recognizes that Defendant waived the attorney-client

privilege as to those matters asserted in his motion or necessary to respond thereto. See,

e.g., Tasby v. United States, 504 F.2d 332, 336 (8th Cir. 1974) (“When a client calls into

public question the competence of his attorney, the privilege is waived.”).

       Accordingly, it is hereby ORDERED that the Government shall serve a copy of

Defendant’s Motions and supporting documents, and this Order, on Ms. McKeivier.
Dated: August 8, 2019       s/Susan Richard Nelson
                            SUSAN RICHARD NELSON
                            United States District Judge




                        2
